Citation Nr: 1023419	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  94-45 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased initial evaluation for 
degenerative joint disease of the lumbar spine, currently 
evaluated as noncompensably disabling.

2. Entitlement to an increased initial evaluation for a bone 
spur of the right foot, currently evaluated as noncompensably 
disabling.

3. Entitlement to an increased initial evaluation for 
arthritis of the right great toe, currently evaluated as 
noncompensably disabling.

4. Entitlement to an increased initial evaluation for 
arthritis of the left great toe, currently evaluated as 
noncompensably disabling.

5. Entitlement to service connection for the residuals of a 
left shoulder injury.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a bone spur of the 
left heel.

8. Entitlement to service connection for the residuals of a 
left knee injury.

9. Entitlement to service connection for the residuals of a 
right knee injury.

10. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
December 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  As the Veteran is currently living abroad, the 
Pittsburgh, Pennsylvania, RO has jurisdiction over this case.  
A hearing was held before the undersigned Veterans Law Judge 
in January 2001, and these claims were remanded for further 
development in September 2001.  The significant delay in 
readjudication of this claim appears to be due in large part 
to the Veteran's frequent relocation as a civilian employee 
to various military bases in different countries.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

All of these claims were remanded in September 2001, in part 
for examinations.  The service connection claims were 
remanded, in part, for nexus opinions, in order to determine 
whether these disabilities were related to service.  All of 
the increased rating claims were remanded for thorough 
examinations including a discussion of DeLuca provisions, 
such as weakened movement, loss of movement, or excess 
fatigability with use.

Unfortunately, there was a great deal of delay in the 
readjudication of the Veteran's claims upon remand, based in 
large part on the fact that the Veteran, as a civilian 
employee of the Department of Defense, transferred to several 
different overseas military bases, making him difficult to 
locate.  The Veteran was finally located in England, and 
provided with a fee basis examination in April 2009.

Regardless, the Board finds that examination to be 
inadequate, as it fails to comply with the specific 
directions of the Board's prior remands.  Initially, the 
Board points out that, as to the Veteran's increased rating 
claims, which are all orthopedic claims, there is no 
discussion of DeLuca, as was requested in the prior remand.  
Further, while range of motion testing was done for several 
of these disabilities, such as the Veteran's lumbar spine, 
range of motion testing was not performed on the Veteran's 
toes or right foot.  The Board also finds the examination of 
these disabilities to be somewhat inadequate in that there 
were no X-rays taken of these disabilities, and X-ray 
findings of arthritis are a key component of a compensable 
rating for these disabilities.  Based on these deficiencies, 
the Board finds the examination inadequate as to the 
increased rating claims.

The examination itself also failed to specifically address 
several of the issues on appeal.  For instance, as to the 
Veteran's claim of bilateral knee disabilities, it was noted 
that the Veteran reported he had no recent trouble with his 
knees, but there is no indication in the examination report 
that the Veteran's knees were X-rayed or objectively examined 
in any way to determine if there was in fact any physical 
evidence of a right or left knee disability that we permit 
the Board to determine the proper disability rating to be 
assigned.  Further, as to those claims involving service 
connection that were briefly mentioned, the examiner did not 
provide adequate nexus opinions as requested in the Remand 
instructions.  The examiner also noted that the Veteran's 
"other medical problems have arisen since leaving the 
military", but the Board does not find this to be an 
appropriate nexus opinion considering the other deficiencies 
in the examination report.

While the Board is not unsympathetic to the fact that, as the 
Veteran is working overseas, he must receive a fee basis 
examination, rather than a regular VA examination, and as 
such, this examination may not conform precisely to the 
normal parameters of a VA examination, nevertheless, the 
basic requirements of the prior remand instructions must be 
met to permit a fair appellate review and adjudication of the 
Veteran's claims.  

Furthermore, a Remand by the Board confers on the Veteran, as 
a matter of law, the right to compliance with the Remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the Remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  Id.  
The Board also notes that the Veteran's representative, in a 
September 2009 statement, also found this examination to be 
inadequate for rating purposes, and requested a further 
examination.  As such, the Board finds it has no reasonable 
alternative but to again REMAND this case for compliance with 
the Board's prior remand orders.  

The Board regrets the further delay in adjudication of this 
claim that an additional remand will entail; and requests 
that the Veteran make all reasonable attempts to ensure that 
the RO, and the Board, are kept aware of his location, in the 
event that he again relocates, so that additional extensive 
delays in adjudication of his claim may be avoided.

Accordingly, the case is REMANDED for the following 
development action:

1. The RO should obtain any additional relevant 
medical records not already associated with the 
claims folder reflecting any treatment the 
Veteran has received since 2009.  All VA 
medical records identified by the appellant 
should be obtained pursuant to established 
procedure.  Upon receipt of his signed 
authorization(s) for release of such records, 
the RO should attempt to obtain copies of 
treatment records identified by the appellant. 
All treatment records obtained as a result of 
this inquiry should be associated with the 
claims folder.

2. With respect to the above, all attempts to 
obtain records which are ultimately not 
obtained should be documented, and in 
accordance with the VCAA, § 5103A(b)(2), and 
the amended regulation, 38 C.F.R. § 3.159(a)-
(f), the RO should notify the appellant of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action that 
the RO will take to obtain such records.

For any VA or other Federal department or 
agency records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its efforts 
to obtain any records while the case is under 
development on remand until it becomes 
reasonably certain that such records cannot be 
obtained because they do not exist or until it 
becomes reasonably certain that further efforts 
to obtain records from the such sources would 
be futile.

3. Thereafter, the RO should schedule the 
appellant for appropriate VA or fee basis 
compensation examination(s) for the purpose of 
addressing the nature and etiology of the 
disorders for which service connection is being 
sought, as listed on the title page of this 
REMAND. The claims folder, a copy of this 
remand, AND copies of all relevant examination 
worksheets MUST be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests and studies 
should be conducted,  including X-rays for any 
orthopedic disability claims, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with the 
clinical findings noted on examination, the 
examining VA or fee basis physician(s) should 
determine whether the appellant has one or more 
of the disorders claimed as service connected 
(left shoulder injury, hypertension, left heel 
bone spur, injuries to knees and bronchitis), 
and if so, render opinions addressing whether 
it is at least as likely as not that any 
current disability for the disorders claimed 
was incurred/aggravated during the appellant's 
period of active duty military service.  The 
physician(s) should also discuss any other 
affirmative evidence that would indicate that 
the appellant is not suffering from one or more 
of these disorders.  The physician(s) must 
fully consider the appellant's service medical 
records and all post service medical evidence, 
with the purpose of reconciling the 
chronological and etiological questions that 
exist.  Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The reports of examinations, 
including the reports of all completed tests or 
special studies, should thereafter be 
associated with the appellant's claims folder.

4. In addition, the RO should schedule the 
appellant for appropriate VA or fee-basis 
examinations to determine the nature and extent 
of impairment caused by his service- connected 
disabilities at issue on appeal (Issues 1-4 as 
listed on the title page of this REMAND). The 
claims folder, a copy of this remand, AND 
copies of all relevant examination worksheets 
MUST be made available to and reviewed by each 
examining physician in conjunction with the 
requested examinations.  All appropriate 
diagnostic tests and studies deemed necessary 
to assess the severity of these disabilities 
should be conducted.  All pertinent 
symptomatology and medical findings should be 
reported in detail.  Examining physicians 
should be specifically requested to proffer 
opinions as to the specific extent and severity 
of each disability evaluated, to include a 
complete and detailed discussion of all 
functional limitations associated with each 
condition.

Moreover, in accordance with the well- 
established DeLuca provisions, the examination 
reports also must address whether there is any 
weakened movement, including weakened movement 
against varying resistance, excess fatigability 
with use, incoordination, painful motion, and 
pain on use, and provide an opinion as to how 
these factors result in any limitation of 
motion and/or function for the lumbar spine, 
great toes and right foot (bone spur).  If the 
appellant describes flare-ups of pain, the 
examiner should offer an opinion as to whether 
there would be additional limits on functional 
ability during flare-ups, and if feasible, 
express this in terms of additional degrees of 
limitation of motion during the flare-ups.

The reports of these examinations, including 
the reports of all completed tests or special 
studies, should thereafter be associated with 
the appellant's claims folder.

5. The appellant must be given adequate notice 
of any requested examinations, which includes 
advising him of the consequences of failure to 
report for a scheduled examination.  If he 
fails to report for an examination, this fact 
should be documented in the claims folder.  A 
copy of all notifications must be associated 
with the claims folder.

6. The RO must review the claims file and 
ensure that any and all notification and 
development actions applicable to the 
appellant's claims and required by the VCAA are 
completed.

7. Upon completion of the above, the RO must 
readjudicate the appellant's claims on appeal 
with consideration given to all of the evidence 
of record.  In this regard, the RO should 
address these claims on the merits after 
ensuring that all duty-to-notify and duty-to-
assist provisions have been fulfilled. 

If any benefits sought on appeal remain denied, 
the RO should provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on his original 
claims for the benefits sought, as ordered by 
this REMAND, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  The RO should allow the appellant an 
appropriate period of time for response.

Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration, if 
appropriate.


No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


